 



EXHIBIT 10.2
INDEMNIFICATION AGREEMENT
     THIS INDEMNIFICATION AGREEMENT (the “Agreement”) is made as of this ___ day
of_____, 200_____, by and between UCBH Holdings, Inc., a Delaware corporation
(the “Corporation”), and _________, an individual (“Indemnitee”).
RECITALS
     A. The Corporation and Indemnitee recognize that unforeseen litigation may
subject directors, officers and agents to costs and expenses.
     B. The Corporation desires to attract and retain the services of highly
qualified individuals, such as Indemnitee, to serve as directors, officers and
agents of the Corporation and to indemnify its directors, officers and agents so
as to provide them with the maximum protection permitted by law.
     In consideration of the Recitals set forth above and the mutual covenants
and agreements set forth below, the Corporation and Indemnitee do hereby agree
as follows:
AGREEMENT
     1. Indemnification and Expense Advancement.
          (a) Proceedings Other than by Right of the Corporation. The
Corporation shall indemnify Indemnitee if Indemnitee was or is a party or is
threatened to be made a party to any proceeding (other than an action by or in
the right of the Corporation to procure a judgment in its favor) by reason of
the fact that Indemnitee is or was an Agent (as defined in Section 1(i) below)
of the Corporation, against costs, expenses, judgments, fines, settlements and
other amounts actually and reasonably incurred in connection with such
proceeding if Indemnitee acted in good faith and in a manner Indemnitee
reasonably believed to be in or not opposed to the best interests of the
Corporation and, in the case of a criminal proceeding, has no reasonable cause
to believe the conduct of Indemnitee was unlawful. The termination of any
proceeding by judgment, order, settlement, conviction or upon a plea of nolo
contendere or its equivalent shall not, of itself, create a presumption that
Indemnitee did not act in good faith and in a manner which Indemnitee reasonably
believed to be in the best interests of the Corporation or that Indemnitee had
reasonable cause to believe that Indemnitee’s conduct was unlawful.
          (b) Proceedings By or in the Right of the Corporation. The Corporation
shall indemnify Indemnitee if Indemnitee was or is a party or is threatened to
be made a party to any threatened, pending or completed action by or in the
right of the Corporation to procure a judgment in its favor by reason of the
fact that Indemnitee is or was an Agent of the Corporation, against expenses
actually and reasonably incurred by Indemnitee in connection with the defense

1



--------------------------------------------------------------------------------



 



or settlement of such action if Indemnitee acted in good faith, in a manner
Indemnitee believed to be in or not opposed to the best interests of the
Corporation and its stockholders; except that no indemnification shall be made
under this Section 1(b) for any of the following:
               (i) In respect of any claim, issue or matter as to which
Indemnitee shall have been adjudged to be liable to the Corporation in the
performance of Indemnitee’s duty to the Corporation and its stockholders, unless
and only to the extent that the court in which such proceeding is or was pending
or the Delaware Court of Chancery shall determine upon application that, in view
of all the circumstances of the case, Indemnitee is fairly and reasonably
entitled to indemnity for the expenses which such court shall determine;
               (ii) Of amounts paid in settling or otherwise disposing of a
pending action without court approval; or
               (iii) Of expenses incurred in defending a pending action which is
settled or otherwise disposed of without court approval.
          (c) Determination of Right of Indemnification. Any indemnification
under Sections 1(a) and (b) shall be made by the Corporation only if authorized
in the specific case, upon a determination that indemnification of Indemnitee is
proper in the circumstances because Indemnitee has met the applicable standard
of conduct set forth above in Sections 1(a) and (b) by any of the following:
               (i) A majority vote of a quorum of the Corporation’s board of
directors consisting of directors who are not parties to such proceeding; or
               (ii) If such a quorum of directors is not obtainable, by
independent legal counsel in a written opinion; or
               (iii) Approval of the stockholders by the affirmative vote of a
majority of the shares entitled to vote represented at a duly held meeting at
which a quorum is present or by the written consent of stockholders as provided
in the Bylaws, with the shares owned by the person to be indemnified not being
entitled to vote thereon; or
               (iv) By the court in which such proceeding is or was pending upon
application made by the Corporation or its Agent or attorney or other person
rendering services in connection with the defense, whether or not such
application by the Agent, attorney or other person is opposed by the
Corporation.
          (d) Advances of Expenses. Expenses (including reasonable attorneys’
and experts’ fees), costs, and charges incurred in defending any proceeding
shall be advanced promptly by the Corporation prior to the final disposition of
such proceeding upon receipt of a written undertaking by or on behalf of
Indemnitee to repay such amount unless it shall be determined ultimately that
Indemnitee is entitled to be indemnified as authorized in this Section 1. The
form of such undertaking shall be substantially similar to Exhibit A hereto.

2



--------------------------------------------------------------------------------



 



          (e) Indemnification Against Expenses of Successful Party.
Notwithstanding the other provisions of this Section 1, to the extent that
Indemnitee has been successful on the merits in a defense of any proceeding,
claim, issue or matter referred to in Sections 1(a) and (b), Indemnitee shall be
indemnified against all expenses actually and reasonably incurred by Indemnitee
in connection therewith.
          (f) Right of Indemnitee to Indemnification Upon Application; Procedure
Upon Application. Any indemnification provided for in Sections 1(a), (b) or
(e) shall be made no later than ninety (90) days after the Corporation is given
notice of request by Indemnitee, provided that any indemnification under
Sections 1(a) and (b) is authorized pursuant to Section 1(c). Any such request
for indemnification must be made within ninety (90) days of the final
adjudication, dismissal, or settlement of the matter for which Indemnitee seeks
indemnification, unless an appeal is filed, in which case the request may be
made within ninety (90) days after the appeal is resolved (hereafter referred to
as “Final Disposition”). Upon such notice, if a quorum of directors who were not
parties to the action, suit, or proceeding giving rise to indemnification is
obtainable, the Corporation shall within two (2) weeks call a Board of Directors
meeting to be held within four (4) weeks of such notice, to make a determination
as to whether Indemnitee has met the applicable standard of conduct. Otherwise,
if a quorum consisting of directors who were not parties in the relevant action,
suit, or proceeding is not obtainable, the Corporation shall retain (at the
Corporation’s expense) independent legal counsel chosen either jointly by the
Corporation and Indemnitee or else by the Corporation’s counsel within two
(2) weeks to make such determination.
               If notice of a request for payment of a claim under any statute,
under this Agreement, or under the Corporation’s Certificate of Incorporation or
Bylaws providing for indemnification or advance of expenses has been given to
the Corporation by Indemnitee, and such claim is not paid in full by the
Corporation within ninety (90) days of the later occurring of the giving of such
notice and Final Disposition in case of indemnification and ten (10) days of the
giving of such notice in case of advance of expenses, Indemnitee may, but need
not, at any time thereafter bring an action against the Corporation to receive
the unpaid amount of the claim or the expense advance and, if successful,
Indemnitee shall also be paid for the expenses (including reasonable attorneys’
and experts’ fees) of bringing such action. It shall be a defense to any such
action (other than an action brought to enforce a claim for expenses incurred in
connection with any action, suit, or proceeding in advance of its Final
Disposition) that Indemnitee has not met the standards of conduct which make it
permissible under applicable law for the Corporation to indemnify Indemnitee for
the amount claimed, and Indemnitee shall be entitled to receive interim payment
of expenses pursuant to Section 1(d) unless and until such defense may be
finally adjudicated by court order or judgment from which no further right of
appeal exists. Neither the failure of the Corporation (including its Board of
Directors, independent legal counsel, or its stockholders) to have made a
determination that indemnification of Indemnitee is proper in the circumstances
because Indemnitee has met the applicable standard of conduct required by
applicable law, nor an actual determination by the Corporation (including its
Board of Directors or independent legal counsel) that Indemnitee has not met
such applicable standard of conduct, shall create a presumption that Indemnitee
has or has not met the applicable standard of conduct.

3



--------------------------------------------------------------------------------



 



          (g) Insurance. The Corporation may purchase and maintain insurance on
behalf of any person who is or was an Agent against any liability asserted
against such person and incurred by him or her in any such capacity, or arising
out of his or her status as such, whether or not the Corporation would have the
power to indemnify such person against such liability under the provisions of
this Section 1.
          (h) Optional Means of Assuring Payment. Upon request by an Indemnitee
certifying that Indemnitee has reasonable grounds to believe Indemnitee may be
made a party to a proceeding for which Indemnitee may be entitled to be
indemnified under this Section 1, the Corporation may, but is not required to,
create a trust fund, grant a security interest or use other means (including,
without limitation, a letter of credit) to ensure the payment of such sums as
may become necessary to effect indemnification as provided herein.
          (i) Definition of Agent. For the purposes of this Agreement, “Agent”
means any person who is or was a director, officer, employee or other agent of
the Corporation, or is or was serving at the request of the Corporation as a
director, officer, employee or agent of another foreign or domestic corporation,
partnership, joint venture, trust or other enterprise, or was a director,
officer, employee or agent of a foreign or domestic corporation which was a
predecessor corporation of the corporation or of another enterprise at the
request of such predecessor corporation; “proceeding” means any threatened,
pending or completed action or proceeding, whether civil, criminal,
administrative or investigative; and “expenses” includes without limitation
reasonable attorneys’ and experts’ fees and any expenses of establishing a right
to indemnification.
          (j) Indemnification under Section 145 of the Delaware General
Corporation Law. Subject to the provisions of Delaware Corporation Law
Section 145 and any other applicable law, notwithstanding any other provisions
of this Section 1, the following shall apply to the indemnification of
Indemnitee:
               (i) There shall be a presumption that Indemnitee met the
applicable standard of conduct required to be met in Section 1(c) for
indemnification, rebuttable by clear and convincing evidence to the contrary;
               (ii) The Corporation shall have the burden of proving that
Indemnitee did not meet the applicable standard of conduct in Section 1(c);
               (iii) In addition to the methods provided for in Section 1(c), a
determination that indemnification is proper in the circumstances because that
Indemnitee met the applicable standard of conduct may also be made by the
arbitrator in any arbitration proceeding in which such matter is or was pending;
and
               (iv) Unless otherwise agreed to in writing between an Indemnitee
and the Corporation in any specific case, indemnification may be made under
Section 1(b) for amounts paid in settling or otherwise disposing of a pending
action without court approval.

4



--------------------------------------------------------------------------------



 



     2. Changes.
          In the event of any change, after the date of this Agreement, in any
applicable law, statute, or rule which expands the right of a Delaware
corporation to indemnify a member of its board of directors, its officers or its
Agents, such changes shall automatically expand, without further action of the
parties, Indemnitee’s rights and the Corporation’s obligations under this
Agreement. In the event of any change in any applicable law, statute or rule
which narrows a Delaware corporation’s right to indemnify a member of its board
of directors, its officers or its Agents, such changes, to the extent not
otherwise required by such law, statute or rule to be applied to this Agreement,
shall have no effect on this Agreement or the parties’ rights and obligations
hereunder. In the event of an amendment to the Corporation’s Bylaws which
expands the right to indemnify a member of its board of directors, its officers
or its Agents, such change shall automatically expand, without further action of
the parties, Indemnitee’s rights and the Corporation’s obligations under this
Agreement. In the event of any amendment to the Corporation’s Bylaws which
narrows such right of a Delaware corporation to indemnify a member of its board
of directors, its officers or its Agents, such change shall only apply to the
indemnification of Indemnitee for acts committed, or lack of action, by
Indemnitee after such amendment. The Corporation agrees to give Indemnitee
prompt written notice of amendments to the Corporation’s Bylaws which concern
indemnification.
     3. Nonexclusivity.
          The indemnification provided by this Agreement shall not be deemed
exclusive of any rights to which Indemnitee may be entitled under the
Corporation’s Certificate of Incorporation, its Bylaws, any agreement, any vote
of stockholders or disinterested Directors, the Delaware General Corporation
Law, or otherwise, both as to action in Indemnitee’s official capacity and as to
action in any other capacity while holding such office (an “Indemnified
Capacity”). The indemnification provided under this Agreement shall continue as
to Indemnitee for any action taken or not taken while serving in an Indemnified
Capacity even though such Indemnitee may have ceased to serve in an Indemnified
Capacity at the time of any action, suit or other covered proceeding, and shall
inure to the benefit of the heirs, executors, and administrators of Indemnitee.
     4. Partial Indemnification.
          If Indemnitee is entitled under any provision of this Agreement to
indemnification by the Corporation for some or a portion of the expenses,
judgment, fines or penalties actually or reasonably incurred by Indemnitee in
the investigation, defense, appeal or settlement of any civil or criminal
action, suit or proceeding, but not, however, for the total amount thereof, the
Corporation shall nevertheless indemnify Indemnitee for the portion of such
expenses, judgments, fines or penalties to which Indemnitee is entitled pursuant
to this Agreement.
     5. Potential Limitations.
          Both the Corporation and Indemnitee acknowledge that in certain
instances, Delaware state law and federal banking laws and regulations, federal
law or public policy may

5



--------------------------------------------------------------------------------



 



override applicable state law and prohibit the Corporation from indemnifying its
directors and officers under this Agreement or otherwise. For example, the
Corporation and Indemnitee acknowledge that the federal regulators have taken
the position that indemnification is not permissible for liabilities arising
under certain federal securities laws, and federal legislation prohibits
indemnification for certain ERISA violations. Indemnitee understands and
acknowledges that the Corporation has undertaken or may be required in the
future to undertake with federal regulators to submit questions of
indemnification to a court in certain circumstances for a determination of the
Corporation’s right under public policy to indemnify Indemnitee. Furthermore,
Indemnitee and Corporation acknowledge that the extent of (i) indemnification
permissible under Section 145 of the Delaware General Corporation Law has not
been judicially determined; therefore, the enforceability of Indemnitee’s rights
under Section 1(l) is uncertain; and (ii) advancement of expenses and
indemnification of Indemnitee in the event of a proceeding or action described
in Section 7(a) below, is also uncertain and may not be permissible or may be
subject to applicable regulatory restrictions.
     6. Severability.
          Nothing in this Agreement is intended to require or shall be construed
as requiring the Corporation to do or fail to do any act in violation of
applicable law. The Corporation’s inability, pursuant to court order, to perform
its obligations under this Agreement shall not constitute a breach of the
Agreement. If the application of any provision or provisions of the Agreement to
any particular facts or circumstances shall be held to be invalid or
unenforceable by any court of competent jurisdiction, then (i) the validity and
enforceability of such provision or provisions as applied to any other
particular facts or circumstances and the validity of other provisions of this
Agreement shall not in any way be affected or impaired thereby and (ii) such
provision(s) shall be reformed without further action by the parties to make
such provision(s) valid and enforceable when applied to such facts and
circumstances with a view toward requiring the Corporation to indemnify
Indemnitee to the fullest extent permissible by law.
     7. Exceptions.
          Notwithstanding any other provision herein to the contrary, the
Corporation shall not be obligated pursuant to the terms of this Agreement:
          (a) Regulatory Agency Proceedings. To indemnify Indemnitee for
expenses, penalties or other payments incurred in an administrative proceeding
or action threatened or instituted by a bank regulatory agency, which proceeding
or action results in a final order imposing, injunctive or similar relief or
assessing civil money penalties or in any other resolution requiring or
preventing action by the Indemnitee; or
          (b) Claims Initiated by Indemnitee. To indemnify or advance expenses
to Indemnitee with respect to proceedings or claims (except counter-claims or
cross-claims) initiated or brought voluntarily by Indemnitee and not by way of
defense, except with respect to proceedings brought to establish or enforce a
right to indemnification under this Agreement or any other statute or law or
otherwise as required by the Delaware General Corporation Law, but

6



--------------------------------------------------------------------------------



 



such indemnification or advancement of expenses may be provided by the
Corporation in specific cases if the Board of Directors finds it to be
appropriate; or
          (c) Lack of Good Faith. To indemnify Indemnitee for any expenses
incurred by Indemnitee with respect to any proceeding instituted by Indemnitee
to enforce or interpret this Agreement, if a majority of the Corporation’s
directors or a court of competent jurisdiction determines that the material
assertions made by Indemnitee in such proceeding were not made in good faith or
was frivolous; or
          (d) Insured Claims. To indemnify Indemnitee for expenses or
liabilities of any type whatsoever (including, but not limited to, judgments,
fines, ERISA excise taxes or penalties, and amounts paid in settlement) which
have been paid directly to Indemnitee by an insurance carrier under a policy of
officers’ and directors’ liability or other insurance maintained by the
Corporation; or
          (e) Claims under Section 16(b). To indemnify Indemnitee for expenses
or the payment of profits arising from the purchase and sale by Indemnitee of
securities in violation of Section 16(b) of the Securities Exchange Act of 1934,
as amended, or any similar successor statute.
     8. Counterparts.
          This Agreement may be executed in one or more counterparts, each of
which shall constitute an original.
     9. Successors and Assigns.
          This Agreement shall be binding upon the Corporation and its
successors and assigns, and shall inure to the benefit of Indemnitee and
Indemnitee’s estate, heirs, and legal representatives and permitted assigns.
Indemnitee may not assign this Agreement without the prior written consent of
the Corporation.
     10. Attorneys’ Fees.
          In the event that any action is instituted by Indemnitee under this
Agreement to enforce or interpret any of the terms hereof, Indemnitee shall be
entitled to be paid all court costs and expenses, including reasonable
attorneys’ and experts’ fees, incurred by Indemnitee with respect to such
action, unless as a part of such action, the court of competent jurisdiction
determines that each of the material assertions made by Indemnitee as a basis
for such action were not made in good faith or were frivolous. In the event of
an action instituted by or in the name of the Corporation under this Agreement
or to enforce or interpret any of the terms of this Agreement, Indemnitee shall
be entitled to be paid all court costs and expenses, including attorneys’ fees,
incurred by Indemnitee in defense of such action (including with respect to
Indemnitee’s counterclaims and cross-claims made in such action), unless as a
part of such action the court determines that each of Indemnitee’s material
defenses to such action were made in bad faith or were frivolous.

7



--------------------------------------------------------------------------------



 



     11. Notice.
          All notices, requests, demands and other communications under this
Agreement shall be in writing and shall be deemed duly given (i) if delivered by
hand and signed for by the party addressee, on the date of such receipt, or
(ii) if mailed by certified or registered mail with postage prepaid, on the
third business day after the date postmarked. Addresses for notice to either
party are as shown on the signature page of this Agreement, or as subsequently
modified by written notice.
     12. Section Headings.
          The Section headings in this Agreement are solely for convenience and
shall not be considered in its interpretation.
     13. Waiver.
          A waiver by either party of any term or condition of the Agreement or
any breach thereof, in any one instance, shall not be deemed or construed to be
a waiver of such term or condition or of any subsequent breach thereof.
     14. Entire Agreement; Amendment.
          This instrument contains the entire integrated Agreement between the
parties hereto and supersedes all prior negotiations, representations or
agreements, whether written or oral except for the Corporation’s Certificate of
Incorporation and Bylaws. It may be amended only by a written instrument signed
by a duly authorized officer of Corporation and by Indemnitee.
     15. Choice of Law.
          Except for that body of law governing choice of law, this Agreement
shall be governed by, and construed in accordance with, substantive laws of the
State of Delaware which govern transactions between Delaware residents.
     16. Mediation/Arbitration.
          (a) All disputes, claims or controversies arising out of or relating
to this Agreement (collectively, “Disputes”) shall be submitted to non-binding
mediation by either party to an impartial mediator, as agreed to by the parties,
and appointed through JAMS in San Francisco, California, for a good faith effort
at resolution. The mediator shall review the Dispute within thirty (30) days of
submission or at such other time provided the parties so agree. Any mediation
fee shall be paid equally among the parties. Any Dispute which is not resolved
through such mandatory mediation shall be settled by final and binding
arbitration before a single neutral arbitrator of JAMS in accordance with the
then current Commercial Arbitration Rules of the American Arbitration
Association in San Francisco, California. Judgment on the award rendered by the
arbitrator may be entered in any court in California. In the event that any

8



--------------------------------------------------------------------------------



 



Dispute between Indemnitee and the Corporation should result in arbitration, the
prevailing party in the Dispute shall be entitled to recover from the other
party all reasonable fees, costs and expenses of enforcing any right of the
prevailing party, including, without limitation, reasonable attorneys’ fees,
experts’ fees, and expenses. Each party agrees that the Dispute as mediated
and/or arbitrated and the final resolution of such Dispute shall be considered
to be confidential information, and shall be kept confidential by each party.
          (b) Indemnitee specifically acknowledges and understands that by
agreeing to this provision, Indemnitee is waiving all rights to have his or her
claims brought, investigated, and/or adjudicated by an administrative agency, or
heard before a judge or jury. Indemnitee also understands that Indemnitee’s
rights to discovery may be lesser or narrower in arbitration, that there may be
fees and costs associated with mediation and/or arbitration that Indemnitee may
not otherwise have, and that Indemnitee is waiving substantial time that
Indemnitee might otherwise have to make a claim, prepare his or her case, or
investigate his or her claims. The claims include claims of any kind relating to
Indemnitee’s relationship with the Corporation, including claims relating to
compensation, discrimination, any benefits, status as an officer, director or
Agent of the Corporation, conflict of interest, or any other claim or dispute
relating to or arising out of Indemnitee’s relationship with the Corporation.
The underlying Disputes shall be fully and finally resolved through arbitration,
including any right to permanent injunctive relief.
          17. Consideration.
                Part of the consideration the Corporation is receiving from
Indemnitee to enter into this Agreement is Indemnitee’s agreement to serve or to
continue to serve, as applicable, for the present as an officer, director or
Agent of the Corporation. Nothing in this Agreement shall preclude Indemnitee
from resigning as an officer, director or Agent of the Corporation nor the
Corporation, by action of its stockholders, board of directors, or officers, as
the case may be, from terminating Indemnitee’s services as an officer, director
or Agent, as the case may be, with or without cause.
[Remainder of page intentionally blank]

9



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the
date first above written.

              INDEMNITEE:       UCBH HOLDINGS, INC.
 
           
 
      By     
 
         
Signature
           
 
                      Printed Name       Printed Name and Title  
 
                     
(address)
      (address)

10



--------------------------------------------------------------------------------



 



EXHIBIT A
UNDERTAKING TO REPAY ADVANCEMENT
OF EXPENSES
     A. Indemnitee is or has been a director, officer, employee or other agent
of UCBH HOLDINGS, INC., a Delaware corporation (the “Corporation”); and
     B. On account of such fact, Indemnitee was or is or is threatened to be
made a party to the proceeding described and designated hereinafter (the
“Proceeding”); and
     C. Indemnitee has requested that the Corporation advance to Indemnitee,
prior to final disposition of the Proceeding, Indemnitee’s costs and expenses
incurred in defense of the Proceeding; and
     D. As a condition to advancement of such expenses, the Corporation has
required that the present undertaking be made by or on behalf of Indemnitee.
The undersigned herein undertakes as follows:
(1) This undertaking is executed in accordance with and is subject to
Section 145 of the Delaware General Corporation Law, and that certain
Indemnification Agreement between Indemnitee and the Corporation dated ______,
and is subject to all provisions, including definitions of terms, thereof.
(2) Indemnitee was or is or is threatened to be made a party to the following
proceeding:

     
Name of Claimant or Title of Action or Proceeding:
   
 
   

1



--------------------------------------------------------------------------------



 



      Court or Agency
(if any):
   
 
   

     
Date Filed Or Presented:
   
 
   

     
Status:
   
 
   
 
   
 
   
 
   
 
   

     
Indemnitee’s Counsel:
   
 
   

      Nature and Amount
of Claim:
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   

(3) In consideration of the advancement by the Corporation of Indemnitee’s
expenses incurred or to be incurred in defense of the Proceeding, the
undersigned hereby undertakes to repay all amounts advanced by the Corporation
on account of Indemnitee’s defense of the Proceeding, unless it shall be
determined ultimately that Indemnitee is entitled to be indemnified with respect
to the Proceeding in accordance with Section 145 of the Delaware General
Corporation Law.

             
Date:
           
 
           
 
          (Signature of Indemnitee)  
 
           
 
           
 
          (Printed Name of Indemnitee)

2